Kinne, J.
1 2 I. It is first contended that the claims of these laborers were not filed in time to come within the provisions of the statute giving preference to such claims. The statute (chapter 48, Acts Twenty-third General Assembly), provides: “When the property of any company, corporation, firm, or person shall be seized upon any process by any court of this state or when their business shall be suspended by the action of creditors or be put into the hands of a receiver or trustee, then in all such cases, the debts owing to laborers or servants, which have accrued by reason of their labor or employment to an amount not exceeding one hundred dollars to each employee for work or labor performed within ninety days next preceding the seizure or transfer of the property, shall be considered and treated as preferred debts, and such laborers or employees shall be preferred creditors, and shall first be paid in full; and if there be not sufficient to pay them in full, then the same shall be paid to them pro rata after paying costs. Any such laborer or servant desiring to enforce his or her claim for wages under this act shall present a statement under oath showing the amount due after allowing all just credits and set-offs, the kind of work for which such wages are due, and when performed, to the officer, person or court charged with such property within ten days after the seizure thereof on any execution or writ of attachment, or within thirty days after the same may have been placed in the hands of any *556receiver or trustee; and thereupon it shall be the duty of the person or court receiving such statement to pay the amount of such claim or claims to the person or persons entitled thereto (after first paying all costs occasioned by the seizure of such property) out of the proceeds of the sale of the property seized.” Provision is also made for contesting such claims.
3 It appears that on February 28, 1893, Amos Callanan began a suit in the Jasper district court by attachment, and levied upon all of the property of the coal company. These laborers never filed their claims with the sheriff. March 3,1893, this action was commenced, and Oallanan was made a party defendant thereto. A receiver was appointed, and he took possession of the coal company’s property at once. The laborers’ claims were filed with the receiver within the time fixed by law. It is not clear from the record before us as to what became of the Callanan suit, but it is certain that the property of the coal company came into the receiver’s hands, within four days after Callanan’s attachment had been levied upon it. It would seem, therefore, that Callanan’s levy must have been abandoned. Under such circumstances, these appellants were not required to file their claims with the sheriff. They were properly filed with the receiver,
4 *5575 *5586 7 *556II. Appellants insist that, as their claims were preferred and had been so adjudged by the court, they should have been ordered paid prior to any and all other claims, except such costs only as were incident to the seizure of the property. That trustees’ fees, attorneys’ fees, and the like are not costs “occasioned by the seizure of such property.” It will be observed that the first provision of the statute is that, ii there is not sufficient to pay laborers’ claims in full, then the same shall be paid to them pro rata, “after paying all costs.” The last provision we have quoted is to the effect that such claims shall be paid “after first paying *557all costs occasioned by the seizure of such property.” Construing the whole section, we think it is manifest that the intent of the legislature was to prefer the amounts due labor claimants, who bring themselves within the provisions.of the act, to that of all creditors. It is equally clear that it was intended that the costs attending the proceeding by which the property was taken should be paid in advance of even these preferred claims. It is the usual rule that the costs are to be first paid; and we would not be justified in assuming that the rule in that respect was intended to be changed ¡■; the legislature in cases like this, unless the act clearly so provided. No such presumption can arise from the language of the act. Under it the costs must be paid, to the exclusion of all claims, including labor claims. The record shows that the receiver, under the order of the court, borrowed three thousand dollars with which to pay the claims of miners and laborers then accrued. It also appears that he paid said sum to miners and laborers for services rendered in the February preceding the time he took possession of the property. Other receipts from the operation of the mine and from the sale of the personal property of the company were used in paying the expenses incident to the operation of the mine, the three thousand dollars borrowed, the salary of the receiver, and for the attorneys’ fees. That the amount received by the sheriff for the real estate sold was used in paying the balance of the three thousand dollars borrowed, the clerks’ costs, a balance due laborers who had worked for the receiver, eight hundred and fifty dollars to attorneys, and five hundred dollars to the trustee, leaving sixteen dollars and twelve cents to be applied upon the judgment under the order of the court. The fees of the receivers and their attorneys were as properly a part of the costs as any other sum necessary to be expended under the order of the court in taking the *558property and in carrying on the business. It is said that these fees are excessive. There is nothing in the record from which we can say that such is the case. It does not appear what services the receivers’ counsel rendered, or what the value of said services was. In the absence thereof, we are not authorized to assume that the fees allowed their counsel were unreasonable. As to the compensation allowed the receivers, there is no such showing in the record as to warrant us in saying that it was excessive. The sum-allowed them is less than eight hundred dollars for services covering about a year. It- appears that for a portion of said time the receiver carried on the business and operated the mine under the orders of the court There was allowed to the trustee five hundred dollars, and to his attorneys eight hundred and fifty dollars. These allowances were made for services growing out of the foreclosure of the trust deed or mortgage. They were, properly speaking, no part of the costs of the receivership. The right to such fees must arise, if at all, by virtue of the trust and its provisions. The laborers’ claims we have held to be preferred to pre-existing mortgage liens. Reynolds v. Black, 91 Iowa, 1 [58 N. W. Rep. 922]. It seems to us, therefore, that as to the trust deed or mortgage, and any fees provided for therein or arising thereunder, these claims of laborers must be held to be preferred. It is clear, also, that the court erred in providing for the payment of the bonds prior to the payment of appellants’ claims.
8 In accordance with these views, the decree below will be so modified as to provide for the payment of the claims of these appellants before anything is paid to the trustee or his attorneys, or to the holders of the bonds secured by the trust deed; and, as the sum available for the payment of appellants’ claims is not sufficient to pay them in full, it is ordered divided *559among them pro rata. The canse is reversed, and remanded, for the entry of a decree in accordance with the views herein expressed. — Reversed.